[Cite as State v. Johns, 2022-Ohio-1573.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :     APPEAL NOS. C-210337
                                                               C-210338
         Plaintiff-Appellee,                 :     TRIAL NOS. 20CRB-16763A
                                                               20CRB-16763B
                                             :
   VS.
                                             :       O P I N I O N.

 JEFF JOHNS,                                 :

       Defendant-Appellant.                  :




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: May 11, 2022


Andrew W. Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney, and
Alexandra Saunders, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond L. Katz, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}   Defendant-appellant Jeff Johns appeals his misdemeanor convictions

for violation of a protection order and criminal damaging. In one assignment of error,

Johns contends that his convictions were against the manifest weight of the evidence.

For the reasons that follow, we affirm the judgments of the trial court.

                               Facts and Procedure

       {¶2}   In two complaints, the state alleged that on September 1, 2020, Johns

(1) violated the terms of a protection order, pursuant to R.C. 2919.27, by “being seen

by protected person, Amanda Groeschen, on Amanda’s property,” and (2) damaged

her property, pursuant to R.C. 2909.06, by “removing a security camera from

[Groeschen’s] residence and throwing the camera to the ground.”

       {¶3}   At a bench trial, Johns and Groeschen testified about the night in

question and the history of their relationship. Johns and Groeschen generally agree

that their eight-month-long relationship ended in March 2020, and that they

continued to communicate with one another for several months following the breakup.

There is some dispute though as to when, and on whose terms, communication

between the two finally stopped. However, the parties do not dispute the existence of

a civil stalking protection order (“CSPO”), granted on July 9, 2020, that required

Johns to stay 500 feet away from Groeschen. See generally Groeschen v. Johns, 1st

Dist. Hamilton No. C-210306, 2022-Ohio-359.

       {¶4}   Groeschen testified that on September 1, 2020, she received an alert on

her cell phone that movement was detected by one of the three cameras outside her

first-floor apartment. She testified that, in a video captured by one of the cameras, she

saw “a male that looked to me like Jeff Johns riding down my driveway on a Hover


                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS




Board towards the back side of my house.”1 Groeschen went out the back door to

investigate and “saw Jeff Johns standing on the railing of my back porch * * * reaching

for the camera that was in the back over the door.” Groeschen testified that she was

within one foot of Johns, and that the porch was well lit. Groeschen testified that after

she saw him, Johns jumped off the porch, dropped the camera, and ran away. She

claimed that Johns damaged the camera when he dropped it.                     The state also

introduced a video exhibit from one of her security cameras that Groeschen initially

claimed showed Johns on the property, though she later testified that an audio clip

captured in another video was the reason she was able to identify him before going

outside.

       {¶5}    Johns disputed the entire series of events. He testified that he was in an

online class that evening until around 9 p.m. and that after class, he went to a nearby

bar until about 10 p.m. Johns stated that he then walked back to his apartment and

drove to his friends’ home in West Chester, Ohio. Johns testified that his residence

was “about 800 feet” from Groeschen’s residence, and that the bar was close enough

to Groeschen’s residence that he had to “change [his] entire way home,” to avoid

violating the CSPO.

       {¶6}    Johns disputed that the person in the video exhibit was him, testifying

that he “was not wearing shorts that evening,” and that he did not own a “hover board,”

though he admitted that his daughter has one.

       {¶7}    Following the testimony, Johns was found guilty as charged.                  In

rendering its verdict, the court stated:



1On cross-examination, Groeschen testified that she misspoke when she called the device a hover
board: “I guess the correct terminology, which I found out later, it’s called a One Wheel.”
                                              3
                    OHIO FIRST DISTRICT COURT OF APPEALS




        That video is almost worthless, but it does show somebody there, a

        person. I’m basing my decision off the testimony of the victim, who I

        found compelling and truthful, therefore, I find the defendant guilty on

        each of these charges. She knows who he is. She was a foot away from

        him, and I believe her testimony. The defendant also puts himself right

        there when this happened, and he admits to, I guess, his daughter

        having one of those Hover Boards or whatever you want to call them,

        single wheel or whatever they are.

        {¶8}   Johns was sentenced on May 27, 2021. He timely appealed on June 8,

2021.

                             Sole Assignment of Error

        {¶9}   In a single assignment of error Johns claims that, “[t]he trial court erred

when, contrary to the manifest weight of the evidence and in a manner unfairly

prejudicial to appellant’s fair trial rights, it found him guilty of the charges against

him.” Johns asserts that Groeschen’s “claim that [he] violated a protection order was

entirely uncorroborated and mired in contradictions.” He further contends that there

was not “any independent evidence or a shred of documentation to show that there

had been any damage to any property.”

        {¶10} When we review a challenge to the manifest weight of the evidence, we

must “review the entire record, weigh the evidence, consider the credibility of the

witnesses, and determine whether the trier of fact clearly lost its way and created a

manifest miscarriage of justice.” State v. Powell, 1st Dist. Hamilton No. C-190508,

2020-Ohio-4283, ¶ 16, citing State v. Thompkins, 78 Ohio St.3d 380, 388, 678 N.E.2d

541 (1997).

                                             4
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶11} We should only reverse the conviction and grant a new trial in

“exceptional case[s] in which the evidence weighs heavily against the conviction.”

State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983), paragraph three

of the syllabus. “The trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given to the evidence presented.” State v. Carson, 1st

Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16, citing State v. DeHass, 10 Ohio

St.2d 230, 231, 227 N.E.2d 212 (1967).

       {¶12} Johns contends that Groeschen’s testimony identifying Johns in the

video exhibit was contradicted by her later statement that her identification actually

came from a different video that was not played at trial or entered into evidence. Johns

also argues that Groeschen’s testimony that she saw him reaching for the camera was

contradicted by her later testimony that he already had the camera in his hand when

she saw him. He contends that these inconsistencies created a reasonable doubt that

Johns violated the CSPO and damaged Groeschen’s security camera. However, the

trial court ultimately found the core of Groeschen’s testimony—that she saw Johns

standing directly in front of her on her back porch with her security camera in his

hand—to be credible. The trial court is in the best position to make that determination.

       {¶13} Johns also contends that he was actually the one to end the relationship,

not Groeschen, and therefore the state’s theory that he was harassing Groeschen

makes no sense.      While the parties disagreed about the finer points of their

relationship ending, this is not a relevant consideration in this case. The parties do

not dispute the existence of the CSPO—and the trial court believed that Johns was on

Groeschen’s porch, in violation of the CSPO.



                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶14} Finally, Johns contends that the trial court misstated the nature and

substance of Johns’s testimony in its summation of evidence. But the bottom line is:

this was a “he said, she said” case, and the court specifically stated that it found

Groeschen’s version of the events to be credible. Based on our review of the record,

we find that the trial court did not lose its way or create a manifest miscarriage of

justice.

                                         Conclusion

       {¶15} In light of the foregoing analysis, we overrule Johns’s sole assignment

of error and affirm the judgments of the trial court.

                                                                  Judgments affirmed.

MYERS, P. J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           6